                   Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 1 of 15 PageID: 105
AD 2456 (Mod. 0/NJ 12/06) Sheet 1   -   Judgment ins C,/miesl Cese




                                                               UNITED STATES DISTRICT COURT
                                                                     District of New Jersey


   UNITED STATES OF AMERICA

              V.                                                                 CASE NUMBER       2:15-CR-00631-JLL-1

  SAMUEL DELPRESTO

             Defendant.


                                                               JUDGMENT IN A CRIMINAL CASE
                                                    (For Offenses Committed On or After November 1, 1987)


             The defendant) SAMUEL DELPRESTD, was represented by JOHN DANIEL ARSENEAULT.

The defendant pleaded guilty to count(s) 1 of the INFORMATION on 12/15/2015.                       Accordingly) the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                           Count
  Title & Section                   Nature of Offense                                               Date of Offense        Number(s)

   18:371                           Conspiracy to defraud the United States                         2008-2010


        As pronounced on March 25, 2019, the defendant is sentenced as provided in pages 2 through 7 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

          It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count(s) 1, which
 shall be due immediately. Said special assessment shall be made payable to the Clerk) U.S. District Court.

         It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
 material change in economic circumstances.

             Signed this       .2. day of March, 2019.


                                                                                            tres
                                                                                            District Judge




  07733
                 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 2 of 15 PageID: 106
AO 245B (Mod. D/NJ 12/06) Sheet 4 Probation
                                 -




                                                                                             Judgment   -   Page 2 of 7
Defendant: SAMUEL DELPRESTO
Case Number: 2:1 5-CR-00631 -JLL-1



                                                          PROBATION

            You are hereby sentenced to probation for a term of 3 years..

        While on probation, you must not commit another federal, state, or local crime, must refrain from any unlawful use
of a controlled substance and must comply with the standard conditions that have been adopted by this court as set forth
below.

        You must submit to one drug test within 15 days of commencement of probation and at least two tests thereafter
as determined by the probation officer.

You must cooperate in the collection of DNA as directed by the probation officer.


         If this judgment imposed restitution, you must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264,
2327, 3663, 3663A, and 3664. You must pay the assessment imposed in accordance with 18 U.5.C. §3013. If this judgment
imposed a fine, you must pay in accordance with the Schedule of Payment sheet of this judgment. You must notify the
court of any material change in your economic circumstances that might affect your ability to pay restitution, fines, or special
assessments.

             You must comply with the foIlowing special conditions:

             LOCATION MONITORING PROGRAM

             You must submit to home detention for a period ofl2 months and comply with the Location Monitoring Program
             requirements as directed by the U.S. Probation Office. You will be restricted to your residence at all times except
             for employment, education, religious services, medical, substance abuse and mental health treatment, court-
             ordered obligations, and any other such times specifically authorized by the U.S. Probation Office. The location
             monitoring technology is at the discretion of the U.S. Probation Office. You must pay the cost of the monitoring.


             ALCOHOL/DRUG TESTING AND TREATMENT

             You must refrain from the illegal possession and use of drugs, including prescription medication not prescribed in
             your name, and the use of alcohol, and must submit to urinalysis or other forms of testing to ensure compliance. It
             is further ordered that you must submit to evaluation and treatment, on an outpatient or inpatient basis, as approved
             by the U.S. Probation Office. You must abide by the rules of any program and must remain in treatment until
             satisfactorily discharged by the Court. You must alert all medical professionals of any prior substance abuse history.
             including any prior history of prescription drug abuse. The u.s. Probation Office will supervise your compliance with
             this condition.

             FINANCIAL DISCLOSURE

             Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co
             mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
             financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
             opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
             business purposes, without the knowledge and approval of the u.s. Probation Office. You must cooperate with the
             U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
             of your income. You must cooperate in the signing of any authorization to release information forms permitting the
             U.S. Probation Office access to your financial records.

              MENTAL HEALTH TREATMENT

              You must undergo treatment in a mental health program approved by the u.s. Probation Office until discharged by
              the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
                Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 3 of 15 PageID: 107
A02458 (Mat 0/NJ 12/06) Sheet 4- Probator’


                                                                                             Judgment Page 3 of 7
                                                                                                      -




Defendant: SAMUEL DELPRESTO
Case Number: 2:1 5-CR-00631 -JLL-1



            anger management, as approved by the U.S. Probation Office, unfil discharged by the Court. The US. Probation
            Office will supervise your compliance with this condition.

            NEW DEBT RESTRICTIONS

            You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
            monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
            must not encumber or liquidate interest n any assets unless it is in direct service of the fine and/or restitution
            obligation or otherwise has the expressed approval of the Court.

            SELF-EMPLOYMENT/BUSINESS DISCLOSURE

            You must cooperate with the U.S. Probation Office in the investigation and approval of any position of self-
            employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved
            for self-employment, you must provide the U.S. Probation Office with full disclosure of your self-employment and
            other business records, including, but not limited to, all of the records dentified in the Probation Form 48F (Request
            for Self Employment Records), or as otherwise requested by the U.S. ProbaUon Office.

            OCCUPATIONAL RESTRICTIONS

            As a further special condition of probation, you must refrain from n**must refrain from working in the securities or
            investment industry in any capacity.
               Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 4 of 15 PageID: 108
AO 25B /Mod 0/NJ 12/06) Sheet 4-Probation


                                                                                              Judgment   -   Page 4 of 7
Defendant: SAMUEL DELPRESTO
Case Number: 2:15-CR-00631-JLL-1



                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard Conditions of supervision These Conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
     within a different time frame.

2)   After initially reporting to the probation office, you wli receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4)   You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with). you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
     probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
     view

7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
     excuses you from doing so. If you do not have fuiltime employment you must try to find full-time employment, unless
     the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
     (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
     change. If nolfying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
     change.

8)   You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
     has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
     the permission of the probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 5 of 15 PageID: 109
AO 245S (Mat 0/NJ 12/06) Sheet 4-Probation


                                                                                            Judgment Page 5 of 7
                                                                                                    -




Defendant: SAMUEL DELPRESTQ
Case Number: 2:15-CR-OD631-JLL-


                                             STANDARD CONDITIONS OF SUPERVISION

13) You must follow the instructions of the probation officer related to the conditons of supervision.




                                                i! Y P2Y:: LL. ?!°QQ’
     Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
 or (2) extend the term of supervision and/or modify the conditions of supervision.

     These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

    You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
 associate Probation Officers.

                                     (Signed
                                                           Defendant                                        Date



                                                U.S. Probation Officer/Designated Witness                   Date
               Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 6 of 15 PageID: 110
A0 2458 (Mod- 0/NJ 12106) SheetS-Fine


                                                                                             Judgment Page 6 of 7
                                                                                                      -




Defendant: SAMUEL DELPRESTO
Case Number: 2:15-CR-00631-JLL-1


                                                                     FINE
           The defendant shall pay a fine of $100,000.00.

        This fine, plus any interest pursuant to 18 U.S.C.       §   3612(0(1), is due immediately and shall be paid in full by
5/24/2019.




        If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally
 imposed. see 18 U.S.C. § 3614.

         unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
 monetary penalties is due during imprisonment. All crimina’ monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

          Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
 fine principal, (6) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
 of prosecution and court costs.
                 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 7 of 15 PageID: 111
AO 2453 (Mod. 0/NJ 12/06) Sheet 6 Reslitutian and Forfeiture


                                                                                                Judgment   -   Page 7 of 7
Defendant: SAMUEL DELPRESTO
Case Number: 2:15-CR-00631-JLL-1



                                                               RESTITUTION AND FORFEITURE


                                                                      FORFEITURE

             The defendant is ordered to forfeit the following property to the United States:

             See attached forfeiture order.




         Unless the Court has expressly ordered otherwse, if this judgment imposes imprisonment! payment of criminal
 monetary penaities is due during imprisonment. All criminal monetary penaities. except those payments made through the
 Federal Bureau of Prisons Inmate Financial Responsibility Program, are made to the clerk of the court.

          Payments shall be applied in the following order: (1) assessment, (2) restitution principal! (3) restitution interest. (4)
 fine principal! (5) fine interest, (6) community rest:tution. (7) JVTA assessment: (8) penalties! and (9) costs, including cost
 of prosecution and court costs.
    Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 8 of 15 PageID: 112




2016R00517/NPG/SD/ins

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   :         Hon. Jose L. Linares, U.S.D.J.

              v.                           :         Crim. No. 15-63 1 (JLL)

SAMUEL DELPRESTO                                     CONSENT JUDGMENT
                                                     AND ORDER OF FORFEITURE
              Defendant.                             (MONEY JUDGMENT) AND
                                                     PRELIMINARY ORDER OF
                                                     FORFEITURE AS TO
                                                     SPECIFIC PROPERTY (FINAL AS
                                                     TO THE DEFENDANT)



        WHEREAS, on or about December 15, 2016, defendant Samuel Delpresto

pleaded guilty pursuant to a plea agreement with the United States to a one-

count Information, which charged him with conspiracy to commit security

fraud, contrary to 15 U.S.C.   §   78j(b) and 78ff, in violation of 18 US.C.         §   371;

        WHEREAS, pursuant to 18 U.S.C.         §   98 l(a)(lflC) and 28 U.S.C.   §   2461(c),

a person convicted of a securities fraud offense as charged in the Information

shall forfeit to the United States all property constituting or derived, directly or

indirectly, from proceeds the defendant obtained that are traceable to the

commission of such offense;

        WHEREAS, in the plea agreement, defendant Samuel Delpresto agreed to

forfeit to the United States, pursuant to 18 U.S.C.        §   98l(a)(1)(C) and 28 U.S.C.

§   2461(c), a sum of money equal to $13,000,000, representing the proceeds the

defendant obtained that are traceable to the offense charged in the Information
 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 9 of 15 PageID: 113




(the “Money Judgment”); and (ii) all of the defendant’s right, title and interest in

the below bank accounts which were seized on or about January 13, 2014 (the

“Specific Assets”):

             a. Any and all funds contained in Bank of America account
             number 381005370043 held in the name of MLF GROUP, LLC;

             b. Any and all funds contained in Merrill Lynch WCMA account
             number 88A-04169 held in the name of MLF HOLDINGS, LLC;

             c. Any and all funds contained in Merrill Lynch WCMA Account
             number 884-04170 held in the name of F’LM HOLDINGS, LLC;

             d. Any and all funds contained in Bank of America account
             number 003815678899 held in the names of SAMUEL
             DELPRESTO AND MICHELLE DELPRESTO;

             e. Any and aid funds contained in Merrill Lynch 529 College
             Account number 88A-86536 held in the name of FRANCESCA
             DELPRESTO

             f. A sum of funds not to exceed S 136,823 from IVierrill Lynch 529
             College Account number 88A-86385 held in the name of LILY
             DELPRESTO;

             g. A sum of funds not to exceed $165,001 from Merrill Lynch 529
             College Account number 884-86384 held in the name of MARINA
             DELPRESTO; and

(the “Specific Property”), which the defendant admits has the requisite nexus

to the offense to which the defendant has agreed to plead guilty, with any

forfeited money and the net proceeds derived from the sale of the forfeited

Specific Property to be applied to the Money Judgment, in partial satisfaction

thereof;

      WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure

provides that no ancillary proceeding is required to the extent that the

forfeiture consists of a money judgment;

                                        -2-
 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 10 of 15 PageID: 114




      WHEREAS, the provisions of 21 U.S.C.         § 853(n) require publication and
notice to third parties known to have alleged an interest in forfeited specific

property and the disposition of any petitions filed under 21 U.S.C.       § 853(n)
before the United States may have clear title to such property;

      WHEREAS, defendant Samuel Delpresto:

               (1)   Consents to the forfeiture to the United States of

S 13,000.000, representing property constituting or derived, directly or

indirectly, from proceeds the defendant obtained that are traceable to the

commission of the offense, to which the defendant has pleaded guilty, pursuant

to 18 U.S.C.   § 981(a)(l)(C) and 28 U.S.C. § 2461(e) (the “Money Judgment”);
               (2)   Agrees to forfeit to the United States all of his right, title and

interest in the Specific Property, which the defendant admits has the requisite

nexus to the conspiracy to commit securities fraud offense to which the

defendant has agreed to plead guilty, pursuant to 18 U.S.C.        § 981(a)(1)(C) and
28 U.S.C.   § 2461(e);
               (3)   Agrees to consent promptly upon request to the entry of any

orders deemed necessary by the government or the Court to complete the

forfeiture and disposition of property forfeited to satisfy the Money Judgment;

               (4)   Waives the requirements of Federal Rules of Criminal

Procedure 32.2 and 43(a) regarding notice of forfeiture in the charging

instrument, announcement of the forfeiture in the defendant’s presence at

sentencing, and incorporation of the Ihrfeiture in the Judgment of Conviction;




                                           -3-
 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 11 of 15 PageID: 115




             (5)   Acknowledges that he understands that forfeiture of        property




will be part of the sentence imposed upon him in this ease and waives any

failure by the Court to advise him of this, pursuant to Federal Rule of Criminal

Procedure 1 i(h)(l)(J), during the plea hearing; and

             (6)   Waives any and all claims that this forfeiture constitutes an

excessive fine and agrees that this forfeiture does not violate the Eighth

Amendment.

      WHEREAS, good and sufficient cause has been shown, it is hereby

ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

Money Judgment

       1.   As a result of the offense charged in the Information, to which the

defendant Samuel Dclpresto has pleaded guilty, and the Court having accepted

the stipulated amount of the forfeiture in the plea agreement, the defendant

shall forfeit to the United States the sum of $i3,000,000,   representing     property




constituting or derived, directly or indirectly, from proceeds the defendant

obtained that are traceable to the commission of such offense (the “Money

Judgment”), pursuant to 18 U.S.C.    §   YSl(a)(lflC) and 28 U.S.C.   §   2461(c)and

Federal Rule of Critninal Procedure 32.2(b).

       2.   All payments on the Money Judgment shall be made by postal

money order, bank or certified cheek, made payable, in this instance to the

United States Marshals Service, and delivered by mail to the United States

Attorney’s Office, District of New Jersey, Attn: Asset Forfeiture and Money




                                          -4-
    Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 12 of 15 PageID: 116




Laundering Unit, 970 Broad Street 7th Floor, Newark, New Jersey 07102, and

shall indicate the defendant’s name and case siumber on the face of the check.

Specific Propertg

           3.      As a further result of the defendain’s conviction of the conspiracy

to commit securities fraud offense charged in the Information, pursuant to 18

U.S.C.      §   981(a)(1)(C) and 28 U.S.C.   §   2461(c) and Fed. R. Crim. P. 32.2(h)(1)

and (b)(2), and based upon the plea agreement, all of the defendant’s right, title

and interest in the Specific Property is hereby forfeited to the United States of

America for disposition according to law, subject to the provisions of 21 U.S.C.

§   853.

           4.      Any forfeited money and the net proceeds derived from the sale of

forfeited property will be applied to the Money Judgment until the Money

Judgment is satisfied in full.

           5.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

Procedure, this Order of Forfeiture shall he final against defendant Samuel

Delpresto, shall he made part of the sentence of defendant Samuel Dclpresto,

and shall he included in the judgment of conviction therewith.

           6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, the United States Marshals Service, its agent or designee shall

maintain or take possession of the Specific Property and hold such property in

its secure custody and control.

           7.      Pursuant to 21 U.S.C.     §   853(n)(l) and Rule 32.2(b)(6) of the

Federal Rules of Criminal Procedure, the United States shall publish notice of
 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 13 of 15 PageID: 117




this Order for at least 30 consecutive clays on the government internet site

www.forfciturc.gov. The United States shall also send notice of this Order to

any person who reasonably appears to he a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

      8.     Pursuant to Fed R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n)(2)

and (n)(3), the notice of forfeiture must describe the forfeited property with

reasonable particulari’, state the times by which a Petition contesting the

forfeiture must be filed, and state the name and contact information for the

government attorney to be sened with the petition. The notice shall also state

that the petition (i) shall he for a hearing to adjudicatc the validity of the

petitioner’s alleged interest in the Specific Property, (ii) shall be signed by the

petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioners right, title or interest in the Specific Property-, the time

and circumstances of the petitioners acquisition of the right, title and interest

in the Specific Property, any additional facts supporting the petitioners claim,

and the relief sought.

      9.     Any person, other than the defendant, claiming interest in the

Specific Property must file a petition within 60 days from the first day of

publication of notice on the government internet site, or no later than 35 days

from the mailing of direct notice, whichever is earlier, pursuant to Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure and Rule 0(4) and 0(5) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.


                                         -6--
 Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 14 of 15 PageID: 118




         10.       Upon adjudication of all third           interests, the Courr will enter a

final order of forfeiture pursuant to 21 U.S.C.        § 853(n)ç ) and Fed. R. Crim.
P. 32.2(c)(2), in which all interests will be addressed. Pursuant to Federal Rule

of criminal Procedure 322( )(3) and any other applicable provision of federal

or state law, upon entry of this Order, thc United States Attorney’s Office is

authorized to conduct any discovery needed to identify, locate, or dispose of

property to satisfy the Money Judgment or in connection with any petitions

filed with regard to the Specific Property, including depositions, interrogatories,

requests for production of documents and the issuance of subpoenas.

         11.       The Clerk of the Court is directed to enter a money judgment

against the defendant in favor of the United States in the amount of

313,000,000.

         12.       This Court shall retain jurisdiction to enforce this Order and to

amend it as necessary.

         ORDERED this)day of             />‘)7gId’C’    ,   2019.


                                                                    r,   ‘‘-—
                                                             ,y


                                                    Hon,4se L. Linares
                                                    Unjd States District Judgc



The undersigned hereby consent to
the entn’ and form of this Order:

CRAIG CARPENTIO
United States Attorney
               7   2
     •         S
   /                   _,,—-                                        Dated:
By: NICOtAS-P.tRIPPO
Assistant United States Attorney

                                              -7-
Case 2:15-cr-00631-SDW Document 25 Filed 03/25/19 Page 15 of 15 PageID: 119




                                                   Dated:
                                                            3-z3z-
JOHN




  a’
SAMUEL DELPRESTO,
Defendant
                                                   Dated:
                                                              /
                                                              1,1

                                                             /J
                                                                    J’




                                                                         9I




                                   -8-
